FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL ANGEL OCHOA-FUENTES,                       No. 12-70851
a.k.a. Miguel Bracamonte, a.k.a. Amando
Fuentes,                                          Agency No. A088-769-298

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Miguel Angel Ochoa-Fuentes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Bhasin v. Gonzales,

423 F.3d 977, 983 (9th Cir. 2005), and we deny the petition for review.

         The BIA did not abuse its discretion in denying Ochoa-Fuentes’ motion to

reopen to seek withholding of removal where he failed to demonstrate the evidence

he submitted was material and previously unavailable. See 8 C.F.R. § 1003.2(c)(1)

(setting forth requirements for a motion to reopen); Najmabadi v. Holder, 597 F.3d

983, 990 (9th Cir. 2010) (holding that evidence presented with motion to reopen

was not material because it merely recounted generalized conditions that failed to

demonstrate that petitioner’s situation was appreciably different from the dangers

faced by her fellow citizens).

         The BIA also did not abuse its discretion in denying Ochoa-Fuentes’ motion

to reopen to seek relief under the Convention Against Torture on the ground that

generalized evidence of violence in Mexico was insufficient to establish a

likelihood of torture. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010).

         Petitioner’s request for a stay of removal is dismissed as moot.

         PETITION FOR REVIEW DENIED.




                                            2                                 12-70851